Name: COMMISSION REGULATION (EC) No 3601/93 of 21 December 1993 fixing the reference prices for fishery products for the 1994 fishing year
 Type: Regulation
 Subject Matter: agricultural policy;  international trade;  prices
 Date Published: nan

 30. 12. 93 Official Journal of the European Communities No L 330/17 COMMISSION REGULATION (EC) No 3601/93 of 21 December 1993 fixing the reference prices for fishery products for the 1994 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 1891 /93 (2), and in particular the first subparagraph of Articles 22 (6) and 23 (5) thereof, Article 16 ( 1 ) thereof may be taken, and fixed taking account of the situation on the market in those products ; Whereas the reference prices for the fishes of the species Thunnus and Euthynnus, specified in Annex III to Regu ­ lation (EEC) No 3759/92 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years ; Whereas for the carp and salmon referred to in Annex IV (A) to Regulation (EEC) No 3759/92, reference prices are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 2210/93 (4) ; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3759/92 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product ; however, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future ; Whereas the Management Committee for Fishery Products could not express an opinion as regards the measures provided for in this Regulation within the time required by its President, Whereas Article 22 (1 ) of Regulation (EEC) No 3759/92 provides, among other things, for reference prices valid for the Community to be fixed each year, by product ca ­ tegory, for the products specified in Annexes I, II , III, IV (B) and V to that Regulation, subject to the consultation procedures laid down for certain products within the framework of the GATT : Whereas Article 23 (1 ) of Regulation (EEC) No 3759/92 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV (A) before the beginning of each marketing year ; Whereas Article 22 (2) of Regulation (EEC) No 3759/92 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal, respectively, to the withdrawal and selling prices fixed in accordance whith Article 11 (1 ) and Article 13 thereof ; Whereas Community withdrawal and selling prices for the products concerned were fixed for the 1994 fishing year by Commission Regulation (EC) No 3595/93 (3) ; HAS ADOPTED THIS REGULATION : Whereas, the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3759/92 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Article 1 The reference prices for the 1994 fishing year for the products specified in Annexes I, II, III, IV (A), (B) and V to Regulation (EEC) No 3759/92 shall be as shown in the Annex hereto. Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3759/92 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 2 This Regulation shall enter into force on 1 January 1994. 0 OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7. 1993, p. 1 . (3) See page 1 of this Official Journal. (4) OJ No L 197, 6 . 8 . 1993, p. 8 . No L 330/ 18 Official Journal of the European Communities 30 . 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission 30 . 12. 93 Official Journal of the European Communities No L 330/19 ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') BO Extra, A (') BO Herring of the species Clupea harengus ex 0302 40 10 and ex 0302 40 90  from 1 January to 31 July 1994 and 1 October to 31 December 1994  from 1 August to 30 September 1994 Sardines of the species Sardina pilchardus from the Atlantic ex 0302 61 10 (a) Member States other than Spain and Portugal (b) Spain and Portugal Sardines of the species Sardina pilchardus from the Mediterranean ex 0302 61 10 Dogfish (Squalus acanthias) 0302 65 20 Dogfish (Scyliorhinus spp.) 0302 65 50 Redfish (Sebastes spp.) 0302 69 31 and 0302 69 33 Cod of the species Gadus morhua 0302 50 10 Coalfish (Pollacbius virens) 0302 63 00 1 0 0 179 179 2 0 0 169 169 3 0 0 105 105 1 0 0 124 124 2 0 0 117 117 3 0 0 73 73 1 0 0 204 130 2 0 0 204 130 3 0 0 315 130 4 0 0 204 130 1 0 0 195 124 2 0 0 195 124 3 0 0 301 124 4 0 0 195 124 1 0 0 201 128 2 0 0 201 128 3 0 0 311 128 4 0 0 201 128 1 526 386 498 351 2 449 316 421 281 3 246 175 210 140 1 442 331 414 276 2 442 331 386 276 3 304 221 248 127 1 0 0 754 754 2 0 0 754 754 3 0 0 637 637 1 928 877 670 516 2 928 877 670 516 3 877 722 516 412 4 691 474 392 278 5 485 278 289 186 1 474 474 369 369 2 474 474 369 369 3 469 469 364 364 4 380 274 200 148 No L 330/20 Official Journal of the European Communities 30 . 12. 93 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') Haddock (Melanogrammus aeglefinus) 0302 62 00 Whiting (Merlangus merlangus) 0302 69 41 Ling (Molva spp.) 0302 69 45 Mackerel of the species Scomber scombrus ex 0302 64 10 and ex 0302 64 90 Spanish mackerel of the species Scomber japonicus ex 0302 64 10 and ex 0302 64 90 Anchovies (Engraulis spp.) 0302 69 55 Plaice (Pleuronectes platessa) 0302 22 00 :  1 January to 30 April 1994  1 May to 31 December 1994 Hake of the species Merluccius merluccius ex 0302 69 65 Megrim (Lepidorhombus spp.) 0302 29 10 Ray's bream (Brama spp.) 0302 69 75 Dab (Limanda limanda) ex 0302 29 90 Flounder (Platichthys flesus) ex 0302 29 90 1 661 588 514 441 2 661 588 514 441 3 565 477 397 272 4 499 411 375 257 1 499 468 374 250 2 499 468 374 250 3 474 381 343 144 4 331 225 243 137 1 649 497 535 382 2 634 481 520 367 3 573 420 458 306 1 0 0 173 173 2 0 0 173 153 3 0 0 173 143 1 0 0 230 203 2 0 0 230 189 3 0 0 189 154 4 0 0 149 95 1 0 0 652 367 2 0 0 693 367 3 0 0 571 367 4 0 0 236 236 1 601 567 327 327 2 601 567 327 327 3 581 534 327 327 4 454 400 307 307 1 826 780 450 450 2 826 780 450 450 3 799 734 450 450 4 624 551 422 422 1 2 819 2 650 2 227 2 058 2 2142 2 001 1 663 1 522 3 2 114 1 973 1 635 1 494 4 1 804 1 663 1 409 1 156 5 1 691 1 550 1 325 1 071 1 1 332 1 019 1 254 940 2 1 175 862 1 097 784 3 1 097 784 1 019 705 4 705 392 627 313 1 1 017 777 957 718 2 718 478 658 419 1 531 468 437 343 2 406 343 312 218 1 299 261 261 205 2 224 187 187 131 30. 12. 93 Official Journal of the European Communities No L 330/21 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') || Extra, A (') BO Extra, A (') B (') Albacore or longfinned tuna 1 1 890 1 021 1 458 1 377 (Thunnus alalunga) 2 1 890 1 021 1 377 1 296 0302 31 10 et 0302 31 90 Cuttlefish 1 0 0 832 624 (Sepia officinalis and 2 0 0 832 624 Rossia macrosoma) 3 0 0 520 312 ex 0307 41 10 \ Whole or guttedfish with head Without head II Extra, A (') B (') Extra, A (') B (') Monkfish (Lophius spp.) 1 1 347 973 3 462 2 692 0302 69 81 2 1 721 1 347 3 269 2 500 3 1 721 1 347 3 077 2 308 4 1 441 1 066 2 692 1 923 5 823 449 1 923 1 154 I All presentations A (') B (') Shrimps of the genus 1 985 834 Crangon crangon 2 455 455 ex 0306 23 31 Whole (') Edible crabs 1 1 056 (Cancer pagurus) 2 792 ex 0306 24 30 JL Whole Tails ll E'(') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 3 641 3 641 2 607 4 743 3 181 (Nephrops norvegicus) 2 3 641 2 453 1 457 3 404 2120 ex 0306 29 30 3 2 415 1 725 690 2 009 1 060 4 882 882 345 1 674 502 lil Gutted fish with head (') Whole fish (') 1 Extra, A (') B (') Extra, A (') B (') Sole (Solea spp.) 1 3 735 3 320 2 905 2 283 0302 23 00 2 3 735 3 320 2 905 2 283 3 3 528 3 113 2 698 2 075 4 2 905 2 490 2 075 1 660 5 2 490 2 075 1 660 1 453 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. No L 330/22 Official Journal of the European Communities 30 . 12. 93 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3759/92 CN code Description Reference price(ECU/tonne) A. Frozen products falling within CN codes 0303 and 0304 : 0303 31 10 Greenland halibut (Reinbardtius hippoglossoides) 1 275 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) 1 100 Hake (Merluccius spp.) Whole fish : ex 0303 78 10  with or without head 773 Fillets :  industrial blocks, with bones (standard) 1 039  industrial blocks, boneless 1 223 ex 0304 20 57  individual fillets, with skin 1 058  individual fillets, skinless 1 135  blocks in immediate packing weighing not more than 4 kg 1 200 ex 0304 90 47 Minced blocks 779 ex 0303 78 10 Pieces and other meat 1 026 ex 0304 90 47 B. Frozen products falling within CN code 0306 ex 0306 13 90 | Shrimps of the family (Penaeidae) 4 165 C. Frozen products falling within CN code 0307 Squid of the genus Loligo : 0307 49 35  Loligo patagonica : whole, not cleaned 756 cleaned 907 0307 49 31  Loligo vulgaris : whole, not cleaned 1 512 cleaned 1 814 0307 49 33  Loligo pealei : whole, not cleaned 907 cleaned 1 058 ex 0307 49 38  Loligo opalescens : whole, not cleaned 605 cleaned 718 0307 49 38  other species : whole, not cleaned 832 cleaned 983 0307 49 51 Squid (Ommastrephes sagittatus) : whole, not cleaned 678 tube 1 288 cylinder 1 932 IIlex spp. ex 0307 99 1 1  IIlex argentinus : whole, not cleaned 639 tube 1 214 cylinder 1 821 ex 0307 99 1 1  Illex illecebrosus : whole, not cleaned 639 tube 1 214 cylinder 1 821 ex 0307 99 1 1  other species : whole, not cleaned 639 tube 1 214 cylinder 1 821 0307 49 19 Cuttle-fish (Sepia officinalis and Rossia macrosoma Sepiola rondeleti) 1 310 0307 59 10 Octopus (Octopus spp.) 1 200 30 . 12. 93 Official Journal of the European Communities No L 330/23 3. Reference prices for the products listed in Annex III to Regulation (EEC) No 3759/92 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1604 : \ Reference prices (ECU/tonne) Product Whole Gilled andgutted Other (for example 'heads off) A. Albacore or longfinned tuna (Thunnus aialunga) : exclu ­ ding fresh or chilled tuna : 0303 41 11 , 0303 41 13, 0303 41 19 1 178 1 342 1 460 B. Yellowfin tuna (Thunnus albacares): 1 . weighing more than 10 kg each (') ex 0302 3210, 0303 4212, 0303 42 32, 0303 42 52 841 959 1 043 2. weighing not more than 10 kg each (') ex 0302 32 10, 0303 42 18, 0303 42 38 , 0303 42 58 656 748 814 C. Lisatos or stripe bellied bonito (Euthynnus (Katsuwonus) pelamis) : 0302 33 10, 0303 43 11 , 0303 43 13, 0303 43 19 521 595 647 D. Fish of the genus Thunnus and Euthynnus, excluding bluefin tuna (Thunnus thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : ex 0302 39 10, 0302 69 21 , 0303 49 11 , 0303 49 13, 0303 49 19, 0303 79 21 , 0303 79 23, 0303 79 29 631 719 782 (') Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV (A) to Regulation (EEC) No 3759/92 : Product Form Periods from Reference prices (ECU/tonne) Carp falling within CN Live, weighing at least 1 . 1.1994 to 31 . 7.1994 1 142 code 0301 9300 800 g 1 . 8.1994 to 30.11.1994 1 426 1.12.1994 to 31.12.1994 1 318 Atlantic salmon (Salmo salar) fresh, chilled or frozen falling within CN codes ex 0302 1 2 00  whole  3 330 ex 0303 22 00  gutted  3 700 ex 0304 10 13  gutted without head  4 070 ex 0304 20 13  fillets  4 810 5. Reference prices for the products listed in Annexes IV (B) and V to Regulation (EEC) No 3759/92 Frozen products falling within CN codes 0303 and 0304 : Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) ex 0303 79 35 ex 0303 79 37 ex 0304 20 35 ex 0304 20 37 ex 0304 90 31 ex 0303 79 35 ex 0303 79 37 ex 0304 90 31 Whole fish :  with or without head Fillets :  with bones (standard)  boneless  blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat 775 1 590 1 833 1 920 989 1 089 No L 330/24 Official Journal of the European Communities 30 . 12. 93 Species Presentation Reference prices(ECU/tonne) 2. Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ phalus) and fish of the species Boreogadus saida ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 ex 0304 20 21 ex 0304 20 29 ex 0304 90 35 ex 0304 90 38 ex 0304 90 39 ex 0303 60 11 , ex 0303 60 19, ex 0303 60 90, ex 0303 79 41 , ex 0304 90 35, ex 0304 90 38, ex 0304 90 39 3. Coalfish (Pollacbius virens) ex 0303 73 00 ex 0304 20 31 ex 0304 90 41 ex 0303 73 00, ex 0304 90 41 Whole fish :  with or without head Fillets :  industrial blocks, with bones (standard)  industrial blocks, boneless  individual fillets, with skin  individual fillets, skinless  blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat Whole fish :  with or without head Fillets :  industrial blocks, with bone (standard)  industrial blocks, boneless  individual fillets, with skin  individual fillets, skinless  blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat Whole fish :  with or without head Fillets :  industrial blocks, with bones (standard)  industrial blocks, boneless  individual fillets, with skin  individual fillets, skinless  blocks in immediate packing weighing not more than 4 kg Minced blocks Pieces and other meat Whole fish :  with head  without head Fillets Sides Fillets :  industrial blocks, with bones (standard)  industrial blocks, boneless Whole fish, with or without head 937 2 037 2 354 2 230 2 574 2 462 1 011 1 191 617 1 223 1 347 1 250 1 383 1 412 675 811 817 1 825 2 397 2 172 2 493 2 433 807 954 341 366 590 477 935 1 089 3 200 4. Haddock (Melanogrammus aeglefinus) ex 0303 72 00 ex 0304 20 33 ex 0304 90 45 ex 0303 72 00, ex 0304 90 45 5. Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 0303 74 11 0303 74 19 , 0303 79 61 0303 79 63 ex 0304 20 53 ex 0304 90 98 6. Alaska pollack (Theragra chalcogramma) ex 0304 20 85 7. Swordfish (Xiphias gladius) ex 0303 79 87